WYNN, Judge concurring.
I concur fully with the majority opinion. I write separately to point out that notwithstanding the laudable policy statements of the dissent expressing concern for the absence of these children from their mother, this Court and the trial judges who viewed the witnesses in this matter, must follow the law. While the law does indeed provide that dispositional orders shall be entered within thirty days of the hearing, this Court is bound by the prior decisions holding that this is not a per se rule; indeed, the complaining party must articulate the prejudice that arises from a delay beyond thirty days.
By requiring the complaining party to show prejudice, our Courts recognize that technical procedural rules should not be enforced to the exclusion of the common-sense impact on the parties involved. In this case, enforcing the thirty-day rule would further harm these children by delaying the inevitable cessation of efforts to reunite them with a mother who admits she has failed to provide proper care and supervision, and who has shown no evidence that she is willing to cooperate with reunification efforts. A review of the record on appeals confirms a protracted involvement of Department of Social Service and the trial judges in this matter.
The record on appeal shows that over four years ago, on 30 April 2002, DSS filed a *264neglect petition regarding the three children. The petition alleged that the mother allowed "persons harmful to her children in her home" resulting in the sex abuse of her then six-year old child and the successful prosecution of the perpetrator. The petition also indicated the mother allowed persons under the influence of drugs and alcohol to care for her children. And, the mother failed to follow medical directives for two of her children "diagnosed with William Syndrome, a disorder of the 15th chromosome," which is accompanied by "various special needs."
In response to that petition, the mother "admitted in open court" that "the juveniles do not receive proper care or supervision." Accordingly, on 26 August 2002, District Court Judge Ralph Gingles found the children dependent, placed them in the home of their maternal grandmother, and allowed the mother supervised visits. But, by September 2002, the mother closed her case with Developmental Disabilities and refused to cooperate with DSS and other professionals enlisted to assist her family. She failed to demonstrate appropriate parenting skills, was inattentive to the children during visits, and showed hostility towards the DSS social worker. In the meantime, the Guardian ad Litem for the juveniles who initially favored reunification with the mother, opined that the mother had not made substantial progress and had not shown a willingness to cooperate with personnel from necessary services.
The record shows that trial judges remained active in this matter with Juvenile Orders (dated internally) on 20 May 2002; 23 August 2002; 18 September 2002; 12 December 2002; 15 January 2003; 25 February 2003; 10 April 2003; 29 April 2003; 27 May 2003; 29 July 2003, 28 October 2003; 23 March 2004; 7 May 2004; 13 July 2004; and 31 August 2004. The orders were signed by various district court judges including Judges Ralph C. Gingles, Jr.; James A. Jackson; Dennis J. Redwing; Angela G. Hoyle; and John K. Greenlee.
Significantly, before DSS filed the petition of 30 April 2002, it made numerous efforts to assist the family and prevent the need for placement, namely: Intensive Family Preservation Services, referral to Parents and Children Together, referral to Developmental Disabilities Services, Community Based Services, and resource assessment from the North Carolina Division of Services for the Deaf and Hard of Hearing. DSS also provided financial assistance, case management services, and purchased assistive listening devices to assist the mother in monitoring the home.
Thus, the record shows that in this matter the judges involved, and the employees of the Department of Social Services, exercised diligence. Indeed, the record reflects that the judges in this case performed their duties "impartially and diligently."
Moreover, even if the mother can show prejudice resulting from the delay in filing the order in this case, the prejudice to the children far outweighs the inconvenience to the mother. To reverse this order will do nothing to benefit these children who have too long been denied proper care and supervision which the mother admittedly has failed to provide. In fact, the dissent challenges primarily the technical compliance with the time for filing the order.
In sum, in determining whether the mother has been prejudiced by the delay in entering the order in this matter, I find it significant that she has stated no basis to support the proposition that her appeal from that order, even if made seven months earlier, would have been successful. Second, I find it significant that the trial judges involved in this matter exercised diligence in overseeing and administering this matter. It is apparent to me that the judges in this case acted promptly and made every effort to afford the mother a meaningful opportunity to reunite with her children; she, however, refused that opportunity. Third, the order appealed from compassionately recognizes that the mother is a loving person, but it also acknowledges her inability to provide for these children. Faced with this difficult dilemma, in light of the years of efforts by the employees of the Department of Social Services and the conscientious involvement by numerous trial judges, Judge Jackson who had been involved in this case since 2002, decided that it was time to consider the best interest of the children in this matter. Based on the evidence *265showing that reunification was not possible within six months due to the mother's need for constant supervision and assistance in order to care for the children, Judge Jackson properly authorized the cessation of reunification efforts.
Since the mother cannot demonstrate that the delay in filing the order prejudiced her ability to file a substantively meritless appeal, I join with Judge Hudson to form a majority opinion that affirms the order of the trial court finding it to be in the best interest of the child to cease reunification efforts.